The plaintiff in error, hereinafter called defendant, was convicted in the county court of *Page 191 
Carter county on a charge of disturbing religious worship, and sentenced to pay a fine of $50 and to serve 60 days in the county jail. The record discloses that, at the time charged in the information, a congregation of the Holiness Church was conducting a meeting at Bryant schoolhouse. The congregation was disturbed by audible talking in the rear of the building to such an extent that the services were shortened and the congregation dismissed. Two or three of the offenders pleaded guilty, and were fined and sentenced to serve a term of 30 days in the county jail. Defendant offered several witnesses to the effect that other persons created the disturbance, but did not take the stand and testify. The evidence sustains the charge. No error is made to affirmatively appear. The appeal is without merit. The case is affirmed.